Custer, Judge.
1. The sole issue in this Workmen’s Compensation case is whether there is any evidence to support the finding of the full board that the deceased husband of the claimant, who died of a heart attack incurred while parking a tractor-trailer combination of the defendant on the defendant’s premises, was an employee of the defendant at the time of the accident, or whether he was a special employee of the regular driver employed by the defendant. Upon the hearing before the single director the undisputed evidence was to the effect that the deceased, Hearing, had driven the defendant’s truck to Canton that morning and had it loaded with chickens preparatory to a delivery run to Miami, Florida. The claimant testified that she saw Mr. Johnson pay her husband $12 for a part trip, and that Johnson told him in her presence that he would finish paying him when they tallied up after the trip. The defendant Johnson offered no testimony in his own behalf and failed to produce his employment records although the plaintiff had issued a subpoena in an effort to obtain them, from which facts a presumption adverse to the defendant is authorized. Styles v. Dennard, 97 Ga. App. 635, 641 (104 SE2d 258); Code § 38-119. On the basis of this testimony the single director hearing the case found in favor of the claimant. On appeal to the full board the award was affirmed, the evidence this time including a deposition of the defendant’s regular employee and driver, which stated in part that the witness was a road driver, that as to arrangements with the defendant company road drivers "could get someone as long as we knew that it was a good truck driver and wanted to let him hire them hours, to go load our outfits for us”; that “I had drivers. I had asked them and got their O.K. to get someone” and that, as to' his discussing the matter with Johnson, “When I got to Gainesville I said if it was all right with him I would ask him. I never did send nobody off, you know, without asking them.” The act of the agent or servant in hiring a substitute to perform his duties renders the substitute the servant of the original employer only where the employee is expressly or impliedly authorized to' appoint a subagent or where he ratifies the act. Styles v. Dennard, 97 Ga. App. 635, supra; White v. J. E. Levi & Co., 137 Ga. *409269 (2) (73 SE 376); Cooper v. Lowery, 4 Ga. App. 120 (60 SE 1015); Samples v. Shaw, 47 Ga. App. 337 (170 SE 389); Cowart v. Jordan, 75 Ga. App. 855 (44 SE2d 804). There is some evidence here authorizing the award of the board that the deceased was an employee of Johnson, both from the fact that the regular driver was authorized to obtain substitute drivers and from the fact that Johnson himself was aware that the deceased was driving and paid him a part of his money for the trip, thereby ratifying the act.
Decided January 17, 1962
Rehearing denied February 19, 1962.
William F. Woods, for plaintiff in error.
T. M. Allen, Jr., T. J. Long, Ben Weinberg, Jr., contra.
While it is true (see Howard v. Georgia Power Co., 49 Ga. App. 420 (6), 176 SE 69) that one who merely works for an employee and receives his compensation solely from the employee is not an employee of the employer within the meaning of the Workmen’s Compensation Act, nevertheless, the facts shown here, especially in view of the absence of any testimony by the defendant and his failure to produce his employment records, fail to demand a finding to such effect in this case.
2. There being some evidence to support the award, the judge of the superior court erred in entering up a judgment of reversal.

Judgment reversed.


Carlisle, P. J., and Eberhardt, J., concur.